Citation Nr: 0006447	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  95-06 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for arthralgia of the knees 
and hips.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1974, and from November 1974 to January 1992.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of September 
1993 from the Atlanta, Georgia, Regional Office (RO), in 
which the veteran's claim for service connection for 
arthralgia of the knees and hips was denied.  The Board, by 
means of a July 1996 Remand, sought to further develop the 
evidence of record.  

FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  Arthralgia of the knees and hips is of service origin. 


CONCLUSION OF LAW

A disability of the knees and hips, arthralgia, was incurred 
during active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in essence, that 
service connection for arthralgia of the knees and hips is 
warranted.  As shown as part of his VA Form 9, Appeal to 
Board of Veterans' Appeals, received in August 1994, the 
veteran contends that his knee and hip problems are the 
result of daily running on hard surfaces, jumping and 
climbing on tanks, carrying heavy loads over long distances, 
participating on 12-mile road marches with field packs, as 
well as countless minor injuries occurring during his 20 plus 
year tour of duty in the United States Army.  

Upon review of the evidence of record, the Board finds that 
the veteran's claim for service connection for arthralgia of 
the knees and hips is well grounded pursuant to 38 U.S.C.A. § 
5107 (West 1991) in that his claim is plausible, that is 
meritorious on its own and capable of substantiation.  Epps 
v. Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).  Once it 
has been determined that a claim is well grounded, VA has the 
statutory duty to assist the appellant in the development of 
evidence pertinent to that claim.  The Board is satisfied 
that all relevant evidence is of record, and the statutory 
duty to assist the veteran in the development of evidence 
pertinent to his claim has been met.

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

The veteran's service medical records provide little 
indication of inservice treatment provided the veteran for 
either his knees or hips.  A March 1978 treatment note shows 
complaints of left leg pain.  The veteran is shown to have 
complained of right knee pain in January 1983; chondromalacia 
was diagnosed.  The report of the veteran's retirement 
examination, dated in October 1991, indicates that clinical 
evaluation of the knees and hips was normal.  The Board 
acknowledges the veteran's contentions, set out a part of his 
notice of disagreement received in October 1993, that the 
reason why little medical documentation is of record 
concerning his knees and hips is that, as a military leader, 
he only went to sick call for treatment of injuries which 
would prevent him from completing physical fitness training.  

Postservice medical records show that at a VA general medical 
examination conducted in March 1992, the veteran complained 
of knee pain when running or walking up stairs.  He also 
complained of right hip grinding when he performed circular 
kicks.  Knee examination was essentially normal.  On right 
hip examination, pain was elicited on abduction to 30 
degrees.  No diagnosis was made.  
A VA general medical examination was also conducted in June 
1993.  Present complaints were noted to involve the knees and 
hips; mostly the right knee, which was noted by the veteran 
to pop and crack.  Knee examination showed no swelling, but 
tenderness of the right knee.  Crepitus was noted to be 
positive bilaterally.  Range of motion was normal.  
Examination of the hips showed no tenderness, with range of 
motion shown to be essentially normal.  Arthralgia of the 
knees and hips was diagnosed.  X-rays were not taken.  

He was seen at a VA outpatient clinic in February 1994 for 
right hip pain; decreased range of motion was noted.  The 
veteran is also shown to have complained of left hip pain in 
November 1994, as well as in January and May 1995.  VA 
orthopedic examination findings dated in September 1994 
showed no swelling, deformity, or other impairment of the 
knee.  

In accordance to the above-mentioned July 1996 Board Remand, 
the veteran was afforded a VA orthopedic examination to 
determine, if possible, the underlying cause of arthralgia of 
the knees and hips.  Specifically, the examiner was requested 
to provide a medical opinion as to whether any current joint 
disorder of the knees or hips were linked to the complaints 
of pain shown to be present while the veteran was on active 
duty.  The report of a VA joints examination, dated in March 
1997, shows that the veteran complained of pain and popping 
for a long period of time.  He added that he did not report 
to sick call during his period of service because of his rank 
and position.  He specifically noted increased pain on going 
up or down steps.  Examination showed no swelling, deformity, 
or other impairment of the knee.  Range of motion was normal.  
X-rays were reported as normal.  The diagnosis was bilateral 
knee arthralgia related to same trauma as hips.  See hip 
examination findings, supra.  

The report of a VA hip examination, shown to be dated on the 
same day as the above-discussed March 1997 VA joints 
examination, shows that the veteran reported that he began 
having bilateral hip pain in 1987 which prevented him from 
running.  He noted that he experienced cracking of the hip 
when he did taekwondo.  He mentioned to the examiner that he 
did not seek medical attention during his period of active 
service because of his rank.  Subjective complaints were 
noted to include progressive hip pain accompanied by popping, 
and the inability to sit for a long time or run more than a 
few steps.  Examination of the veteran showed that he was 
able to walk without a limp, as well as heel walk, toe walk, 
and squat to his heels and recover.  Range of motion testing 
findings were normal.  The diagnosis provided was arthralgia 
secondary to "repetative [sic] trauma --  routine duties and 
taekwando [sic] in military."  

In this case, there is competent medical evidence that the 
veteran's arthralgia of both the knees and hips are related 
to repetitive trauma associated with the veteran's period of 
active service, specifically, "routine duties," as well as 
the veteran's participation in taekwondo.  While the RO has 
noted, as shown as part of its December 1999 supplemental 
statement of the claim, that arthralgia is not a disability, 
there is no medical evidence of record which supports this 
conclusion or contradicts the March 1997 VA medical opinions.  
Accordingly, the preponderance of the evidence supports a 
grant of service connection for arthralgia of the knees and 
hips. 


ORDER

Service connection for arthralgia of the knees and hips is 
granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

